DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 23 November 2021. Claims 1-22 have been presented in the application, of which, claims 2, 6 and 17 are cancelled, claims 1, 3, 7, 12-13, 16, 18-20 are currently amended, claims 4-5, 8-11, 14-15 were previously presented and claims 21-22 are new. Accordingly, pending claims 1, 3-5, 7-16 and 18-22 are addressed herein.
Response to Arguments
Applicant’s arguments, one pages 9-19 of the Amendment, with respect to claims 1, 3-5, 7-8, 9-12, 15-16, 18-20 and 22 have been fully considered and are persuasive. The rejections/objections of these have been withdrawn. 
	On page 10, Applicant argues that amended claim 13 is allowable because the claim has been “…amended to delete selected elements and to add selected elements of objected to claim 4. Applicant asserts that amended claim 13 includes allowable subject matter of objected claim 4.” On page 12 Applicant argues that claim 14 is allowable on the basis of dependency of claim 13.
The examiner disagrees. Claim 4 presented 20 April 2020 was objected to as being dependent upon a rejected base claim, and would be allowable if rewritten in independent form including all of the limitations of base claim 1 and any intervening claim 3. Amended claims 13-14 (and new claim 21) do not include all of the limitations from previous claims 1 and 3-4. Accordingly, Applicant’s argument that claims 13-14 are allowable based on the inclusion of some of the limitations of allowed claim 4 is not persuasive.
Election/Restrictions
Newly submitted claims 13-14 and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	The invention of currently amended claims 13-14 and new claim 21 received 23 November 2021 and originally presented invention received 20 April 2020 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. That is, currently amended claims 13-14 and new claim 21 do not require the contact sensor device with a first electrically conductive layer, a second electrically conductive layer; and an intermediate insulating layer having a plurality of through openings, as was required by the originally presented invention. Further, currently amended claims 13-14 and 21 now require an RGB LED strip mounted on one of an outer side of the sensorized covering, an inner side of the sensorized covering, or an underlying structure, at suitable slits or gaps of the sensorized covering; a feature that is not required by the originally presented invention received 20 April 2020. The inventions do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. claims 13-14 and 21 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 1, 3-5, 7-12, 15-16, 18-20 and 22 are allowed.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Dale Moyer/Primary Examiner, Art Unit 3664